Case: 2:18-cv-00692-MHW-EPD Doc #: 79 Filed: 05/07/19 Page: 1 of 11 PAGEID #: 524



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

BRIAN GARRETT, et al.,                  :
                                        :      Case No.: 2:18-cv-00692
            Plaintiffs,                 :
      v.                                :      Judge Michael H. Watson
                                        :
THE OHIO STATE UNIVERSITY,              :      Chief Magistrate Judge Elizabeth P.
                                        :      Deavers
            Defendant.                  :
_____________________________________   :
                                        :
STEVE SNYDER-HILL, et al.,              :
                                        :      Case No. 2:18-cv-00736
            Plaintiffs,                 :
                                        :      Judge Michael H. Watson
v.                                      :
                                        :      Chief Magistrate Judge Elizabeth P.
THE OHIO STATE UNIVERSITY,              :      Deavers
                                        :
             Defendant.                 :
_____________________________________   :

______________________________________________________________________________

      AMICUS CURIAE BRIEF OF THE STATE MEDICAL BOARD OF OHIO


                                     Respectfully submitted,

                                     DAVID A. YOST
                                     Attorney General of Ohio

                                     /s/ Melinda R. Snyder
                                     MELINDA R. SNYDER (0077852)
                                     KATHERINE J. BOCKBRADER (0066472)
                                     Assistant Attorneys General
                                     30 East Broad Street, 26th Floor
                                     Columbus, Ohio 43215-3400
                                     Phone: (614) 466-8600
                                     Facsimile: (866) 805-6094
                                     Melinda.RyansSnyder@ohioattorneygeneral.gov
                                     Katherine.Bockbrader@ohioattorneygeneral.gov
                                     Counsel for State Medical Board of Ohio
Case: 2:18-cv-00692-MHW-EPD Doc #: 79 Filed: 05/07/19 Page: 2 of 11 PAGEID #: 525



I.     INTRODUCTION

       Defendant, The Ohio State University (“OSU”), seeks an Order from this Court

permitting OSU to publicly release information that it obtained from the confidential

investigative files of the State Medical Board of Ohio (“Medical Board”). OSU’s Motion seeks a

blanket order allowing OSU to release whatever information its third-party investigative firm,

Perkins Coie, finds relevant to the report it is generating, with redactions of information that

would identify patients and complainants and witnesses who were not OSU employees.

       The information sought to be released in this case contains highly personal medical

information, including sexual orientation, sexually transmitted diseases, sexual dysfunction, and

alleged sexual abuse that may or may not involve the plaintiffs in this lawsuit. The Medical

Board’s confidentiality statute prohibits releasing this information to the public in the manner

proposed by OSU. The Medical Board therefore submits this amicus brief to provide the Court

with an overview of the Board’s statute.

       The Board appreciates the opportunity to be heard on this issue, and asks the Court to

deny the motion because OSU is requesting relief that is not permitted under the Medical

Board’s confidentiality statute, Ohio Revised Code § 4731.22(F)(5). OSU’s request is not

consistent with that statute, the decisions of the Supreme Court of Ohio interpreting the

confidentiality statute, or the rights of individuals who have a confidentiality interest in the

Medical Board’s confidential investigation.

II.    ARGUMENT

       As noted by OSU in its motion, the Medical Practice Act provides that information

received by the Medical Board in an investigation is “confidential and not subject to discovery in

any civil action.” Ohio Rev. Code § 4731.22(F)(5).



                                                1
Case: 2:18-cv-00692-MHW-EPD Doc #: 79 Filed: 05/07/19 Page: 3 of 11 PAGEID #: 526



       The Medical Board is required to keep investigative information confidential pursuant to

Ohio Revised Code § 4731.22(F)(5), but has the discretion to share investigative information

with other governmental agencies that are prosecuting, adjudicating or investigating alleged

violations of statutes or administrative rules. Ohio Rev. Code § 4731.22(F)(5). Pursuant to this

provision, the Medical Board provided investigative information concerning Dr. Strauss to

OSU’s counsel at OSU’s request, in order to assist with OSU’s Title IX investigation. When the

Medical Board shares confidential information with a government agency pursuant to this

statute, the agency receiving the information must comply with the confidentiality provisions of

the statute. Ohio Rev. Code § 4731.22(F)(5).

       When the Medical Board provided its confidential investigative files to OSU, it included

with the investigative files a letter to OSU’s counsel, Porter Wright, explaining the parameters of

the Medical Board’s disclosure of confidential information to OSU. The letter stated as follows:

       The Medical Board has determined that you qualify as a government agency
       investigating alleged violations of statutes or administrative rules based on: (1)
       your representations and those of The Ohio State University and (2) your
       appointment by the Ohio Attorney General as Special Counsel to Ohio State
       related to the matter of the conduct of Dr. Richard H. Strauss during his
       employment with Ohio State from 1978 to 1998, and Ohio State’s response to the
       conduct.

       This allows the Medical Board to give you the responsive records enclosed
       subject to the limitations imposed by R. C. 4731.22(F)(5) which states that:

               An agency or board that receives the information shall comply
               with the same requirements regarding confidentiality as those
               with which the state medical board must comply,
               notwithstanding any conflicting provision of the Revised Code
               or procedure of the agency or board that applies when it is
               dealing with other information in its possession. . . . .

       This means that Porter Wright cannot share the information with any third party.
       Further, it also means that this information cannot be disseminated in any public
       report or be turned over as a public record.



                                                2
Case: 2:18-cv-00692-MHW-EPD Doc #: 79 Filed: 05/07/19 Page: 4 of 11 PAGEID #: 527



       As you are aware, we have communicated with Ohio State regarding interaction
       between Porter Wright and Perkins Coie related to these documents. Per our
       discussion with Ohio State, if Porter Wright wishes to share de-identified,
       background information with Perkins Coie as they complete their independent,
       external investigation of the Strauss allegations and [OSU’s] response to those
       allegations, Porter Wright will obtain Medical Board approval for a specific
       background disclosure before it occurs.

(Dec. 4, 2018 Letter, Ex. 1) (emphasis in original).      The Medical Board shared confidential

information with OSU pursuant to Ohio Revised Code § 4731.22(F)(5) because OSU is a

governmental agency investigating a violation of state or federal law. Perkins Coie apparently

intends to include some of the confidential information that the Medical Board shared with OSU

in its report, and OSU wants to publicly release that report.   As a government agency receiving

the confidential records for that purpose, OSU is subject to the confidentiality requirements of

Revised Code Section 4731.22(F)(5).

       The Supreme Court of Ohio has expressly recognized that under Revised Code

4731.22(F)(5), several groups have a privilege of confidentiality in the Medical Board’s

investigative files, including “patients, physicians who are under investigation, investigation

witnesses, and any other persons whose confidentiality right is implicated by a Medical Board

investigation.”   State ex rel Wallace v. State Med. Bd., 89 Ohio St.3d 431, 436 (2000).

Individuals who have a privacy interest in the Medical Board’s files may waive their interests.

Mahajan v. State Medical Board of Ohio, 127 Ohio St.3d 497, 2010-Ohio-5995, ¶ 37. While the

Medical Board has its own interest in maintaining the confidentiality of its investigations, the

Supreme Court of Ohio has held that, “the Medical Board cannot unilaterally waive others’

privileges to confidentiality, because the Medical Board is not the holder of those privileges.”

Wallace, 89 Ohio St.3d at 436. Similarly, OSU cannot unilaterally waive the privacy interests of




                                                 3
Case: 2:18-cv-00692-MHW-EPD Doc #: 79 Filed: 05/07/19 Page: 5 of 11 PAGEID #: 528



patients, complainants, witnesses, or individuals whose names or highly sensitive private medical

information is referenced in the Board’s confidential investigative files.

       A. An employer should only be able to waive confidentiality for an
          employee/complainant if the employee filed the complaint at the direction of the
          employer.

       OSU asserts that it can waive the privacy interests of its employees or former employees,

because they were “acting in their official capacity as Ohio state employees, not as private

individuals.” (OSU Mot. at 8.) OSU is claiming that it can waive the confidentiality of a

complainant if a complainant learned of the information they provided through OSU

employment. But that cannot be the test for deciding who can waive confidentiality.

       The confidentiality statute encourages people to report incidents to the Medical Board,

and to provide candid information. Accordingly, the person who makes the choice to file a

complaint with the Board must be the person to waive confidentiality, regardless of how they

learned of the information. If a person with authority at OSU directed an individual to file a

complaint with the Board, perhaps OSU could waive confidentiality for that report. But if an

individual decides of their own volition to report something to the Medical Board, the authority

to waive confidentiality rests with that person. This is particularly important if an individual is

reporting something without the employer’s knowledge, perhaps that the employer either told the

employee not to report, or did not find significant enough to report. It would be the individual

person who chose to reveal their knowledge to the Board and involve themselves in a Board

investigation, knowing that the information was protected. It is that person who has a privacy

interest, and that person who retains the authority to waive that interest, not the employer. The

person with the confidentiality interest in the particular information at issue is the “holder of the

privilege.” See Mahajan, 2010-Ohio-5995, at ¶ 37. It should also be noted that some individuals



                                                 4
Case: 2:18-cv-00692-MHW-EPD Doc #: 79 Filed: 05/07/19 Page: 6 of 11 PAGEID #: 529



may have multiple types of privacy interests at stake. Some employees who were witnesses may

also be individuals who were themselves the subject of a Board investigation. The Court must

consider the scope of each individual witness’s privacy interests before deciding whether OSU

can waive those interests.

        It is not clear from the Board’s files whether all OSU employees who may be referenced

in the Medical Board’s investigative files were acting in their official capacities or under the

direction of management at OSU. For OSU to waive confidentiality on behalf of any employee,

OSU, must, at a minimum, provide evidence to the Court to establish that OSU directed its

employees to provide the information to the Board. Otherwise, the choice to report was the

employee’s, not OSU’s, and OSU should not be permitted to waive its employees’ privacy

interests.   Cf. Aljaberi v. Neurocare Ctr., Inc., 113 N.E.2d 40, 2018-Ohio-1800, ¶ 24-25

(employee cannot waive privilege held by corporate client). The person who made the choice

and provided information should be the person who is protected. In the alternative, OSU can

provide evidence showing that those employees wish to individually waive their privacy

interests.   OSU has reported that some witnesses do not wish to cooperate in OSU’s

investigation, so it would appear that those employees likely do not intend to waive

confidentiality. (Apr. 19, 2019 Ltr. At 1, Ex. A to OSU Mot.) Without individual waiver or a

determination that OSU can waive on behalf of each of its employees, OSU employees are

entitled to the same privacy as other complainants or witnesses.

        B. OSU is asking for relief from this Court that is not provided for in the Medical
           Board’s confidentiality statute.

        OSU’s Motion asks for relief that goes beyond what is provided for in Section

4731.22(F)(5).    There is a mechanism in the Medical Board’s confidentiality statute that allows

for judicial review of the Board’s confidential information when a government agency seeks to


                                                5
Case: 2:18-cv-00692-MHW-EPD Doc #: 79 Filed: 05/07/19 Page: 7 of 11 PAGEID #: 530



use the information in a judicial proceeding. The Medical Board’s statute requires that a court

take steps to protect confidential information. Specifically, the Medical Board’s statute provides

that:

        In a judicial proceeding, the information may be admitted into evidence only in
        accordance with the Rules of Evidence, but the court shall require that
        appropriate measures are taken to ensure that confidentiality is maintained
        with respect to any part of the information that contains names or other
        identifying information about patients or complainants whose confidentiality
        was protected by the state medical board when the information was in the
        board’s possession. Measures to ensure confidentiality that may be taken by the
        court include sealing its records or deleting specific information from its records.

Ohio Rev. Code § 4731.22(F)(5). The Court has already requested that OSU submit for in

camera inspection a copy of the completed Perkins Coie investigative report after it is delivered

to OSU. (OSU Mot. at 3-4.) The Court can conduct an in camera review of the Board’s

confidential investigative information for use in this lawsuit as provided in Ohio Revised Code

Section 4731.22(F)(5). But OSU’s motion requests relief that goes beyond what is provided for

in the statute.

        By filing this Motion, OSU attempts to use this judicial proceeding to invoke the

jurisdiction of this Court pursuant to the above portion of Revised Code 4731.22(F)(5) to release

confidential information from the file to the public. Pursuant to this provision, this Court can

determine whether and to what extent the information obtained from the Medical Board can be

disclosed and used in this lawsuit.

        However, OSU is asking this Court to issue an order permitting it to publicly release

confidential information as a conclusion to its own investigation.    Because the statute provides

for review “[i]n a judicial proceeding, ” OSU is asking for relief not provided for in Section

4731.22(F)(5). In addition, to the extent that OSU is seeking some sort of immunity by releasing




                                                 6
Case: 2:18-cv-00692-MHW-EPD Doc #: 79 Filed: 05/07/19 Page: 8 of 11 PAGEID #: 531



confidential information outside of this lawsuit and that may relate to individuals who are not a

party to this lawsuit, that request goes beyond the statute as well.

       Nor does it appear that OSU is asking the Court to take appropriate measures to keep the

Board’s investigative information confidential, as the statute requires. Rather, OSU is asking

this Court to confer on it the authority to decide what information to publicly release and what

appropriate redactions to make.

       This would be a broad grant of authority, because OSU does not know at this point what

information it will disclose from the Board’s confidential files. According to OSU’s motion,

“the Perkins Coie investigation report apparently will rely upon and reference statements made

by former Ohio State employee witnesses,” but “the nature and extent of the reliance is

unknown” because the report has not yet been completed. (OSU Mot. at 3.)


       Thus, OSU is asking the Court to turn its statutory duty to protect the confidential

information over to OSU. Conferring this power on OSU is not consistent with the Board’s

confidentiality statute that OSU agreed to uphold when it received the files from the Board.

Under the Order requested by OSU, there would be no oversight by the Court to determine

which of the witnesses have waived their confidentiality rights, or what information may legally

be released. OSU, having invoked the jurisdiction of the Court, must allow the Court to conduct

an in camera review and determine what information is protected, who, if anyone, has waived

their confidentiality interests in the information, and what measures must be taken to protect any

confidential information that is released.

       For the Court to analyze the waiver issue, for instance, OSU must prove to the

satisfaction of the Court that any individuals referenced in the Board’s files waived their privacy

interests, or at least that OSU is authorized to waive on their behalf because they provided


                                                  7
Case: 2:18-cv-00692-MHW-EPD Doc #: 79 Filed: 05/07/19 Page: 9 of 11 PAGEID #: 532



information to the Medical Board at the direction of OSU. The Court also needs to determine the

scope of the waiver (e.g., whether it is admitted under seal, disclosed only to certain parties,

etc.). And even if a witness consented to the release of a witness statement, if the statement

discusses other individuals, the individuals mentioned would also need to consent before the

complete statement could be released. Finally, to the extent that the Court concludes that

information may be disclosed in this litigation, the Court should put protections in place

regarding the confidential information in the records, to protect individual privacy interests.


          C. Public release of confidential information from the Board’s investigation is not
             authorized under Biddle v. Warren General Hospital.

          OSU asserts that public release of the file, including confidential information obtained

from the Board, is authorized under Biddle v. Warren Gen. Hosp., 86 Ohio St.3d 395, 402

(1999).     (OSU Mot. at 8.)     In Biddle, the Supreme Court of Ohio recognized a tort for

unauthorized release of confidential medical information, but held that disclosure of medical

information might be privileged if there is a statutory mandate or duty to disclose, or in “special

situations . . . where disclosure is necessary to protect of further a countervailing interest which

outweighs the patient’s interest in confidentiality.” See 86 Ohio St.3d at 935, paragraph two of

the syllabus.     Biddle involved the disclosure of information protected by physician-patient

privilege, while this case involves both protected medical information and information made

confidential under Ohio Revised Code Section 4731.22(F)(5).           It does not appear that the

balancing test in Biddle has been applied by any court to permit disclosure of information

protected by Ohio Revised Code Section 4731.22(F)(5). Moreover, the Supreme Court of Ohio

has held that the balancing test in Biddle “applies only as a defense to the tort of unauthorized

disclosure of medical information.” Roe v. Planned Parenthood Southwest Ohio Region, 122

Ohio St.3d 399 (2009), paragraph one of the syllabus.

                                                 8
Case: 2:18-cv-00692-MHW-EPD Doc #: 79 Filed: 05/07/19 Page: 10 of 11 PAGEID #: 533



 III.   CONCLUSION

        The Medical Board has worked diligently and candidly with OSU to give it the

 investigative documents it sought, within the confines of the Board’s confidentiality statute.

 However, just as a patient’s trust in a physician is the cornerstone of the medical profession, so

 too is a witness’ trust that the Board will keep his or her intimate medical information

 confidential. Undermining that trust by allowing confidential information to be released to the

 public – regardless of how much time has passed – threatens to undercut the Medical Board’s

 ability to fully investigate future cases.   The Court may conduct an in camera review to

 determine what information from the Board’s files may be used in this litigation with appropriate

 protections. OSU’s motion to allow the Medical Board’s confidential investigative information

 to be released to the public, however, should be denied.

                                              Respectfully submitted,

                                              DAVID A. YOST
                                              Attorney General of Ohio


                                              /s/ Melinda R. Snyder
                                              MELINDA R. SNYDER (0077852)
                                              KATHERINE J. BOCKBRADER (0066472)
                                              Assistant Attorneys General
                                              30 East Broad Street, 26th Floor
                                              Columbus, Ohio 43215-3400
                                              Phone: (614) 466-8600
                                              Facsimile: (866) 805-6094
                                              Melinda.RyansSnyder@ohioattorneygeneral.gov
                                              Katherine.Bockbrader@ohioattorneygeneral.gov

                                              Counsel for State Medical Board of Ohio




                                                 9
Case: 2:18-cv-00692-MHW-EPD Doc #: 79 Filed: 05/07/19 Page: 11 of 11 PAGEID #: 534




                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Amicus Curiae Brief of State Medical Board

 of Ohio has been served upon the parties to this case through the Clerk’s electronic filing system

 on May 7, 2019.



                                                    s/ Melinda R. Snyder
                                                 MELINDA R. SNYDER (0077852)
                                                 Assistant Attorney General




                                                10
